United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3877
                                   ___________

Mildred B. Hurtt,                      *
                                       *
            Plaintiff - Appellee,      * Appeal from the United States
                                       * District Court for the
      v.                               * Western District of Missouri.
                                       *
United States Postal Service,          *    [UNPUBLISHED]
                                       *
            Defendant - Appellant.     *
                                  ___________

                             Submitted: May 13, 1999
                                Filed: May 25, 1999
                                 ___________

Before LOKEN, HANSEN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

      Mildred Hurtt fell in the parking lot of the Sedalia, Missouri post office and
was badly injured, breaking both of her wrists and one knee cap and cutting her face.
Hurtt sued the United States Postal Service under the Federal Tort Claims Act,
28 U.S.C. § 2671 et seq.1 The case was tried to the court2 which made findings of fact
and conclusions of law at the end of the evidence and awarded Hurtt $75,000. The


      1
       The United States of America was later substituted as the defendant.
      2
        The Honorable D. Brook Bartlett, Chief Judge, United States District Court
for the Western District of Missouri.
United States appealed. After carefully reviewing the record, we conclude that the
district court did not err in its findings or conclusions and that further discussion is
not warranted in light of the fact-specific nature of this case. The judgment of the
district court is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-